DETAILED ACTION
The Amendment filed on June 28th, 2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claim 1 as following:
Claim 1: (Currently Amended) A method of asset identification comprising the steps of:
comparing a set of identification data of an incoming asset to identification data of all existing assets by a pairwise comparison of identification data of the incoming asset to each existing asset entry based on an asset type and at least one method of checking identification data to obtain a set of existing assets that match the incoming asset;
checking the set of existing assets that match the incoming asset for consistency based on the asset type and the at least one method of checking identification data to produce a consistent subset of assets identical to the incoming asset;
creating a new entry in an asset database according to the incoming data when a number of existing assets identical to the incoming asset is equal to zero;
updating the matching existing asset 
updating the matching existing assets and updating the united entry according to the incoming data when the number of existing assets identical to the incoming asset is greater than one;
wherein the step of producing the consistent subset of assets identical to the incoming asset comprises:
ordering the set of assets matching the incoming asset in reverse chronological order in accordance with time of a last update of the asset entry;
creating a common set of identification data and adding the identification data of the incoming asset to it;
setting a set of assets that are identical to the incoming asset as an empty set;
sequentially checking each entry from the ordered set of assets matching the incoming asset for compliance with the common set of identification data based on the same methods of checking the asset type and identification data that are used to determine the matching of the incoming asset to existing entries in the same logical order; and
including this entry in a set of assets identical to the incoming asset and adding its set of identification data to the common set of identification data when the entry being checked matches the common set of identification data.

Examiner’s Statement of reason for Allowance
Claim 31 was canceled. Claims 1-30 and 32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method for identification of information assets. The closest prior arts, as previously recited, Givoly (U.S. Patent Number 7,496,670) and Sreekanth (U.S. Pub. Number 2019/0246170) are also generally direct to various aspects for digital asset monitoring and controlling access to media assets using two-factor authentication. However, none of Givoly and Sreekanth teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claim 1. For example, none of the cited prior arts teaches or suggests the elements of “comparing a set of identification data of an incoming asset to identification data of all existing assets by a pairwise comparison of identification data of the incoming asset to each existing asset entry based on an asset type and at least one method of checking identification data to obtain a set of existing assets that match the incoming asset; checking the set of existing assets that match the incoming asset for consistency based on the asset type and the at least one method of checking identification data to produce a consistent subset of assets identical to the incoming asset; creating a new entry in an asset database according to the incoming data when a number of existing assets identical to the incoming asset is equal to zero; updating the matching existing asset in the asset database according to the incoming data when the number of existing assets identical to the incoming asset is equal to one; and updating the matching existing assets and updating the united entry according to the incoming data when the number of existing assets identical to the incoming asset is greater than one; wherein the step of producing the consistent subset of assets identical to the incoming asset comprises: ordering the set of assets matching the incoming asset in reverse chronological order in accordance with time of a last update of the asset entry; creating a common set of identification data and adding the identification data of the incoming asset to it; setting a set of assets that are identical to the incoming asset as an empty set; sequentially checking each entry from the ordered set of assets matching the incoming asset for compliance with the common set of identification data based on the same methods of checking the asset type and identification data that are used to determine the matching of the incoming asset to existing entries in the same logical order; and including this entry in a set of assets identical to the incoming asset and adding its set of identification data to the common set of identification data when the entry being checked matches the common set of identification data.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-30 and 32 are allowed because of their dependence from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436